Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
• This action is in reply to the claim amendments and remarks filed by Applicant on October 4, 2021.
• Claims 1 and 12 have been amended by Applicant.
• Claims 1-22 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is the examiner's statement of reasons for allowance:
The Examiner withdraws the claim rejections; although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn. Furthermore, the prior art deemed most relevant to the allowed claims are provided below. 
Though the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.   

Using the limitations in claim 12 to illustrate, the claim recites A portable device configured to implement an execution of a web application for automatically determining whether to disable a purchase card, the portable device comprising: a display screen; a processor; a memory; and a communication interface coupled to each of the processor, the memory, and the display screen, wherein, when the web application is being executed, the processor is configured to: display, on the display screen, a user interface that is generated by the web application and that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card; receive, from a user via the communication interface, user input that includes at least one first entry that relates to a criterion for permitting a transaction without further consideration and at least one second entry that relates to a preference for declining a transaction; access, from the memory, historical transaction information that relates to at least one transaction that has previously been completed; generate at least one history-based rule based on the accessed historical transaction information; receive, via the communication interface after the at least one first entry and the at least one second entry have been received and after the at least one history-based rule has been generated, information that relates to a proposed transaction; determine whether to recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization, based on the at least one first entry, the at least one second entry, the at least one history-based rule, and the information that relates to the proposed transaction; and display, on the display screen, a recommendation message based on a result of the determining, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors. Thus, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, the claims recite a portable device configured to implement an execution of a web application for automatically determining whether to disable a purchase card, the portable device comprising: {displaying} a user interface that is generated by the web application and that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card; {receiving}, from a user via the communication interface, user input {…}; {accessing}, historical transaction information {…}; {generating} at least one history-based rule based on the accessed historical transaction information; {receiving}, information that relates to a proposed transaction; {determining} whether to recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization {…}; and {displaying} a recommendation message based on a result of the determining. As shown, the additional elements recite the limitations, which goes beyond mere insignificant extra-solution activity because receiving user input including at least one first entry that relates to a criterion for permitting a transaction without further consideration and at least one second entry that relates to a preference for declining a transaction, is not a step considered incidental to the primary process, nor is it nominal or a tangential addition to the claim. That is, the first and at least one second entry, the at least one history-based rule, and information that relates to the proposed transaction is necessary for determining whether to recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization, based on the at least one first entry, the at least one second entry, the at least one history-based rule, and the information that relates to the proposed transaction; and display, on the display screen, a recommendation message based on a result of the determining. 
The Examiner finds that, the claimed displaying of a recommendation message based on the result of the determining step as claimed; combined with determining whether to recommend a preauthorization for a proposed transaction or to recommend a declination of the preauthorization, based on the at least one first entry, the at least one second entry, the at least one history-based rule, and information that relates to the proposed transaction, ultimately leads to a more accurate recommendation determination. Accordingly, the claimed invention is directed to an improvement in technology for recommending a preauthorization for a proposed transaction, not an abstract idea. Thus, because claims 1, 12 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-22 are eligible. 
Accordingly, because claims 1, 12 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-22 are eligible. 
Furthermore, regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above using amended claim 15 for illustrative purposes, Applicant has claimed:

A portable device configured to implement an execution of a web application for automatically determining whether to disable a purchase card, the portable device comprising: 
a display screen; a processor; a memory; and a communication interface coupled to each of the processor, the memory, and the display screen, wherein, when the web application is being executed, the processor is configured to: 
display, on the display screen, a user interface that is generated by the web application and that includes a first prompt for facilitating a user selection of a purchase card and at least a second prompt for facilitating a user entry that relates to a rule for conducting a transaction with the selected purchase card; 
receive, from a user via the communication interface, user input that includes at least one first entry that relates to a criterion for permitting a transaction without further consideration and at least one second entry that relates to a preference for declining a transaction; 
access, from the memory, historical transaction information that relates to at least one transaction that has previously been completed; 
generate at least one history-based rule based on the accessed historical transaction information; 
receive, via the communication interface after the at least one first entry and the at least one second entry have been received and after the at least one history-based rule has been generated, information that relates to a proposed transaction; 
determine whether to recommend a preauthorization for the proposed transaction or to recommend a declination of the preauthorization, based on the at least one first entry, the at least one second entry, the at least one history-based rule, and the information that relates to the proposed transaction; and 
display, on the display screen, a recommendation message based on a result of the determining.

The following prior art of reference are deemed most relevant to the allowed claim(s):

Lacoss-Arnold (U.S. Pub. No. 2017/0083985): 
Describes systems and methods for use in locating merchant terminals based on transaction data associated with the terminals. One exemplary method generally includes accessing, by a computing device, transaction data for a transaction to a payment account between a merchant and a consumer at a merchant terminal where the transaction data includes a terminal ID for the merchant terminal, a merchant ID of the merchant, an acquirer ID for an acquirer associated with the merchant, and a temporal indicator. The method includes receiving, by the computing device, location data associated with the transaction, identifying, by the computing device, a location associated with the location data as a location of the merchant terminal, and assigning, by the computing device, a score to the identified location.
Fordyce, III, (U.S. Pub. No. 2009/0006203):
Teaches a payment processing system enabling consumers to purchase items at a merchant using an account provided by an issuer. Financial data related to payment for the purchase are sent by the merchant through an acquirer and a transaction expeditor to the issuer. The issuer responds by determining whether to authorize the purchase and if authorized, sends a notification back to the merchant. The acquirer also issues non-financial data that is conveyed by the transaction expeditor to a recipient connected to the payment processing system. The financial and non-financial data for the same transaction may be sent in separate messages and a technique is provided for matching those messages at the recipient. Different types of non-financial data can be conveyed, such as identification of the items being purchased which the recipient uses to determine whether the consumer should receive a reward under a product purchase incentive program.
Winters (U.S. Pub. No. 2011/0231223):
Relates to the processing of transaction data, such as records of payments made via credit cards, debit cards, prepaid cards, etc., and/or providing information based on the processing of the transaction data. The system includes a transaction handler to process transactions, a data warehouse to store data recording the transactions, a portal configured to communicate with a search engine and to provide a user interface to receive a request from a merchant, and at least one processor coupled with the data warehouse and the portal. In response to the request received from the merchant via the portal, the at least one processor identifies a set of first statistics based on search activities of the search engine, identifies a set of second statistics based on the transactions relevant to the search activities. 
Boal (U.S. Pub. No. 2014/0180810):
Discusses a data processing system for facilitating electronic transactions including a logic module adapted to receive a set of historical transaction records; a second logic module adapted to receive a request for an electronic offer recommendation, the request including contextual transaction data associated with a customer; a third logic module adapted to select at least one recommended electronic offer from a set of available offers based on at least one historical transaction record and at least a portion of the contextual data; and transmitting the selected electronic offer to a data processing system associated with the customer. 
Weis (U.S. Pub. No. 2015/0032543):
Discussing a system for recommending a merchant to a consumer including collecting transaction information for transactions between a plurality of payment cardholders and a plurality of merchants over a predetermined time period where the transaction information includes a merchant identifier associated with each transaction, generating a list of cardholders based on the transaction information where the cardholder list includes an inferred residential zip code associated with each cardholder, determine a number of unique cardholders for each inferred residential zip code associated with each merchant identifier based on the transaction information and the cardholder inferred residential zip codes, calculating a local popularity score for each merchant based on the number of unique cardholders and cardholder inferred residential zip codes, and generating a list of merchants based on the local popularity score.
Mark (U.S. Pub. No. 20170344991): 
Teaching a smartphone application in which a user sets and modifies parameters for covered transactions, and may approve or deny any transaction subject to a prior approval requirement. Systems and methods according to the present invention may be applied to cards and similar payment devices of any and all types, including, for example, credit cards, bank cards, ATM cards, retailer specific cards, government issued food stamp or other welfare cards, gift cards, and the like. Thus, a user may register multiple payment cards with such an application, and thus set and modify his or her own criteria (in addition to or in place of default criteria) for flagging transactions made with the cards for approval.
Wegener (U.S. Pat. No. 9,398,007): 
Discussing a credit card type device or a wearable identification type device, that provides for deferred re-authentication that a user currently in possession of the wearable computing device is indeed the authorized user. In this aspect, the wearable computing device may store authentication data input by the user when network connection is unavailable, and transmit the authentication data when the network becomes available
Phillips (U.S. Pub. No. 20120310760):
Phillips teaches apparatus and systems for automatically selecting of a payment card account for use in purchase transactions by a payment-enabled mobile device. In some embodiments, a user configures her mobile device so that it will automatically select a particular payment card account when certain predefined criteria are met. In an implementation, the process includes providing, by a processor on a display component of the mobile device, a payment card account menu that includes a representation of each of a plurality of payment card accounts of the user.

Accordingly, claims 1-22 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20110231223 A1 to Winters. 
(2) U.S. Patent Application Publication US 20150134528 A1 to Fineman.
(3) U.S. Patent Application Publication US 20140180810 A1 to Boal.
(4) U.S. Patent Application Publication US 20120123924 A1 to Rose.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694